{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent David Paul Rieser, Attorney Registration No. 0025247, last known business address in Columbus, Ohio.
{¶ 2} The court coming now to consider its order of August 15, 2001, wherein pursuant to Gov.Bar R. V(6)(B)(3), the court suspended respondent for two years, with the final eighteen months to be stayed on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} IT IS ORDERED by the court that the final eighteen months of respondent’s suspension be stayed and that he be placed on probation for eighteen months in accordance with Gov.Bar R. V(9) and consistent with the opinion rendered herein on August 15, 2001.
{¶ 4} IT IS FURTHER ORDERED that at the end of respondent’s probationary period, the relator file with the Clerk of this court a report indicating whether respondent, during his probationary period, complied with the terms of the probation.
{¶ 5} IT IS FURTHER ORDERED that at the end of the probation period, respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be terminated until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D); (2) respondent complies with this and all other orders issued by this court; (3) respondent complies with the Rules for the Government of the Bar of Ohio; (4) relator files with the Clerk of this court a report indicating that respondent complied with the terms of the probation; and (5) this court orders that the probation be terminated.
{¶ 6} IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respon*1212dent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such "award.
{¶ 7} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 8} For other cases, see Columbus Bar Assn. v. Rieser (2001), 93 Ohio St.3d 143, 753 N.E.2d 177; and Disciplinary Counsel v. Rieser (1995), 72 Ohio St.3d 130, 647 N.E.2d 1366.
Moyer, C.J., Douglas, Resnigk, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.